ICJ_151_TemplePreahVihear-Interpretation_KHM_THA_2011-07-18_ORD_01_NA_08_FR.txt.                      627 	




                             Opinion dissidente de M. le juge ad hoc Cot



                                             I. Remarques préliminaires

                        1. Je regrette de ne pouvoir m’associer à la décision adoptée par la
                     majorité de la Cour au stade de la demande en indication de mesures
                     conservatoires présentée par le Cambodge dans l’affaire du temple de
                     Préah Vihéar (Demande en interprétation de l’arrêt du 15 juin 1962 en l’af‑
                     faire du Temple de Préah Vihéar (Cambodge c. Thaïlande) (Cambodge c.
                     Thaïlande)). Je salue les efforts de la Cour pour rendre une décision équi-
                     librée, qui ne préjuge pas l’instance au principal. Mais j’ai quelques diver-
                     gences sur certains des motifs avancés par la Cour et je crois que la
                     principale mesure conservatoire indiquée n’est pas appropriée.

                         2. L’indication de mesures conservatoires est toujours une mesure
                     exceptionnelle, puisque la Cour limite le libre exercice des droits des
                     parties avant d’avoir statué sur sa propre compétence, c’est‑à‑dire
                     ­
                     avant de s’assurer du consentement des parties à l’instance. Ce pou-
                     voir doit être exercé à bon escient et avec réserve, compte tenu des
                     ­circonstances.
                         3. Cette observation générale s’impose d’autant plus lorsque la Cour
                      est saisie d’une requête en indication de mesures conservatoires à l’occa-
                      sion d’une demande en interprétation au titre de l’article 60 du Statut. La
                      Cour n’a exercé ce pouvoir qu’une fois, à l’occasion de la demande en
                      interprétation dans l’affaire Avena (Demande en interprétation de l’arrêt
                      du 31 mars 2004 en l’affaire Avena et autres ressortissants mexicains
                      (Mexique c. Etats‑Unis d’Amérique) (Mexique c. Etats‑Unis d’Amérique),
                      mesures conservatoires, ordonnance du 16 juillet 2008, C.I.J. Recueil 2008,
                      p. 311). Mais les circonstances étaient très différentes. Il y allait de la vie
                      d’hommes condamnés à mort et voués à l’exécution. Les mesures conser-
                      vatoires alors décidées par la Cour visaient à empêcher que l’arrêt
                      concerné par la demande d’interprétation ne soit vidé de tout contenu du
                      fait du désaccord entre les Parties sur son interprétation. Dans la présente
                      espèce, il s’agit d’un recours en interprétation d’un arrêt rendu il y a un
                      demi‑siècle et dont l’application n’a pas posé de problème pendant une
                      bonne quarantaine d’années. La base de compétence initiale de la Cour a
                      disparu depuis longtemps. Certes, la demande en interprétation n’est sou-
                      mise à aucun délai. Mais, limitant l’exercice de la souveraineté territoriale
                      de manière significative, les mesures conservatoires ne doivent être indi-
                      quées en pareille hypothèse qu’après une stricte vérification de la base de
                      compétence de la Cour et des conditions préalables à la mise en œuvre de
                      l’article 60 du Statut.

                     94




6 CIJ1023.indb 184                                                                                      18/06/13 10:38

                     628 	          demande en interprétation (op. diss. cot)

                                              II. L’objet de la demande

                        4. La demande soumise dans l’instance principale par le Cambodge se
                     présente comme une demande en interprétation de l’arrêt du 15 juin 1962.
                     La Thaïlande conteste cette qualification. Elle considère que l’objet véri-
                     table de la demande cambodgienne porte alternativement sur l’exécution
                     de l’arrêt ou sur sa revision.
                        5. Pour la Thaïlande, dans la mesure où le Cambodge demande le retrait
                     des personnels civils et militaires thaïlandais de la zone contestée, il s’agit
                     d’un recours relatif à l’exécution de l’arrêt, exécution qui n’a posé aucun
                     problème pendant de longues années. La Cour n’a pas compétence, on le
                     sait, pour assurer le « suivi » de ses arrêts. C’est au Conseil de sécurité d’in-
                     tervenir le cas échéant sur la base de l’article 94, paragraphe 2, de la Charte.
                        6. Quant à la partie de la demande relative au statut de la frontière, il
                     s’agirait d’un recours en revision de l’arrêt de 1962, qui aurait dû être
                     fondé sur l’article 61 du Statut et non sur l’article 60. La demande contre-
                     dit en effet le prononcé clair de la Cour en 1962, qui rejetait les deux
                     premières conclusions de l’époque.
                        7. Lors de ses conclusions finales, lues à l’audience du 20 mars 1962, le
                     Cambodge déclare :
                            « Plaise à la Cour [de]
                            1. Dire et juger que la carte du secteur des Dangrek (annexe I au
                          mémoire du Cambodge) a été dressée et publiée au nom et pour le
                          compte de la Commission mixte de délimitation, créée par le traité
                          du 13 février 1904, qu’elle énonce les décisions prises par ladite Com-
                          mission et qu’elle présente tant de ce fait que des accords et compor-
                          tements ultérieurs des Parties un caractère conventionnel ;

                            2. Dire et juger que la ligne frontière entre le Cambodge et la
                          Thaïlande, dans la région contestée voisine du temple de Préah
                          Vihéar, est celle qui est marquée sur la carte de la Commission de
                          délimitation entre l’Indochine et le Siam (annexe I au mémoire du
                          Cambodge)… » (Temple de Préah Vihéar (Cambodge c. Thaïlande),
                          fond, arrêt, C.I.J. Recueil 1962, p. 11.)
                      8. La Cour répond très précisément à ces conclusions, en deux temps.
                     Au début de son arrêt de 1962, la Cour note :
                             « L’objet du différend soumis à la Cour est donc limité à une contes­
                          tation relative à la souveraineté dans la région du temple de Préah
                          Vihéar. Pour trancher cette question de souveraineté territoriale, la
                          Cour devra faire état de la frontière entre les deux Etats dans ce sec-
                          teur. Des cartes lui ont été soumises et diverses considérations ont été
                          invoquées à ce sujet. La Cour ne fera état des unes et des autres que
                          dans la mesure où elle y trouvera les motifs de la décision qu’elle doit
                          rendre pour trancher le seul différend qui lui est soumis et dont l’ob-
                          jet vient d’être ci‑dessus énoncé. » (Ibid., p. 14.)

                     95




6 CIJ1023.indb 186                                                                                       18/06/13 10:38

                     629 	          demande en interprétation (op. diss. cot)

                      9. Puis elle ajoute, dans les paragraphes précédant le dispositif propre-
                     ment dit :
                             « Se référant finalement aux conclusions présentées à la fin de la
                          procédure orale, la Cour, pour les raisons indiquées au début du
                          présent arrêt, constate que les première et deuxième conclusions du
                          Cambodge priant la Cour de se prononcer sur le statut juridique de
                          la carte de l’annexe I et sur la ligne frontière dans la région contestée
                          ne peuvent être retenues que dans la mesure où elles énoncent des
                          motifs et non des demandes à retenir dans le dispositif de l’arrêt. »
                          (C.I.J. Recueil 1962, p. 36.)
                        10. Dans la mesure où le Cambodge demanderait par ses conclusions à
                     la Cour de revenir sur ladite décision et de « [d]ire et juger que la ligne
                     frontière entre le Cambodge et la Thaïlande, dans la région contestée voi-
                     sine du temple de Préah Vihéar, est celle qui est marquée sur la carte de la
                     Commission de délimitation entre l’Indochine et le Siam (annexe I au
                     mémoire du Cambodge) » (ibid., p. 11), sa requête ne relèverait pas de
                     l’interprétation de l’arrêt (article 60 du Statut), mais de la revision dudit
                     arrêt (article 61 du Statut).

                        11. Les deux arguments relatifs à la nature de la demande posent
                     implicitement la question du détournement de procédure. N’est‑on pas en
                     présence, cinquante années après le prononcé de l’arrêt de 1962, d’une
                     tentative pour introduire des demandes de caractère nouveau en les gref-
                     fant sur un prétendu contentieux de l’interprétation de l’arrêt, afin d’assu-
                     rer une base de compétence qui ferait défaut sinon ? Il serait souhaitable
                     que la Cour reprenne la question lors de l’instance principale, afin de ne
                     pas encourager ce type d’action qui remet en cause le principe fondamen-
                     tal du consentement des Parties à l’instance.
                        12. Je reconnais que la requête du Cambodge est ambiguë sur ces ques-
                     tions et devra être clarifiée lors de l’instance principale. Je regrette cepen-
                     dant que la Cour n’ait pas cru nécessaire de répondre à ces arguments qui
                     fondent la demande de la Thaïlande de radiation du rôle in limine litis et
                     se soit contentée, au fil de sa démonstration, d’apporter quelques éléments
                     partiels de réponse.


                          III. Contestation sur le sens et la portée de l’arrêt de 1962

                       13. La Cour considère au paragraphe 22 de l’ordonnance
                          « qu’une contestation au sens de l’article 60 du Statut doit être com-
                          prise comme une divergence d’opinions ou de vues entre les parties
                          quant au sens et à la portée d’un arrêt rendu par la Cour ; et que
                          l’existence d’une telle contestation n’exige pas que soient remplis les
                          mêmes critères que ceux qui déterminent l’existence d’un différend
                          visé au paragraphe 2 de l’article 36 du Statut ».

                     96




6 CIJ1023.indb 188                                                                                     18/06/13 10:38

                     630 	          demande en interprétation (op. diss. cot)

                        14. La distinction entre contestation et différend, qui n’apparaît pas
                     dans le texte anglais — le terme de « dispute » est utilisé dans les deux
                     cas —, aurait mérité quelques mots d’explication. Les deux concepts
                     n’impliquent pas les mêmes exigences en termes de procédure. Un Etat
                     qui introduit un recours en interprétation au titre de l’article 60 du Statut
                     n’a pas à épuiser les recours diplomatiques préalables. Mais la formula-
                     tion utilisée dans le paragraphe 22 me gêne dans la mesure où elle semble
                     impliquer un seuil d’exigence inférieur quant au contenu même de la
                     notion de contestation, par opposition à celle de différend.


                        15. Certes, il s’agit d’une appréciation prima facie en l’espèce. La Cour
                     n’a pas à établir de manière définitive l’existence du différend. Mais il
                     reste au moins deux points communs aux notions de contestation et de
                     différend. En premier lieu, il appartient à la Cour de déterminer l’exis-
                     tence d’une contestation. La Cour l’a rappelé dans l’affaire Avena préci-
                     tée : « C’est à la Cour elle‑même qu’il appartient de déterminer s’il existe
                     effectivement une contestation. » (Demande en interprétation de l’arrêt du
                     31 mars 2004 en l’affaire Avena et autres ressortissants mexicains
                     (Mexique c. Etats‑Unis d’Amérique) (Mexique c. Etats‑Unis d’Amérique),
                     arrêt, C.I.J. Recueil 2009, p. 13, par. 29.) Il ne suffit pas qu’une partie
                     invoque une contestation pour que celle‑ci soit établie. En second lieu, il
                     doit s’agir d’un « litige réel impliquant un conflit d’intérêts juridiques
                     entre les parties » (Cameroun septentrional (Cameroun c. Royaume‑Uni),
                     exceptions préliminaires, arrêt, C.I.J. Recueil 1963, p. 34).


                       16. Or la Cour considère en son paragraphe 31 que
                          « cette divergence d’opinions ou de vues paraît porter, ensuite, sur la
                          nature de l’obligation imposée à la Thaïlande, dans le deuxième
                          ­paragraphe du dispositif de l’arrêt, de « retirer tous les éléments de
                           forces armées ou de police ou autres gardes ou gardiens », et notam-
                          ment sur le point de savoir si cette obligation est de caractère continu
                          ou instantané ».
                       17. Pour ma part, je ne vois pas en quoi l’obligation prétendue alléguée
                     par le Cambodge se distingue de l’obligation générale de droit internatio-
                     nal de respecter la souveraineté territoriale et de s’abstenir d’occuper par
                     des éléments armés ou de l’administration civile le territoire relevant de la
                     souveraineté d’un Etat voisin. Le Cambodge en convient lui‑même. Dans
                     sa requête, il déclare :
                             « L’obligation pour la Thaïlande de « retirer tous les éléments de
                          forces armées ou de police ou autres gardes ou gardiens qu’elle a
                          installés dans le temple ou dans ses environs situés en territoire cam-
                          bodgien » (point 2 du dispositif) est une conséquence particulière de
                          l’obligation générale et continue de respecter l’intégrité du territoire

                     97




6 CIJ1023.indb 190                                                                                   18/06/13 10:38

                     631 	          demande en interprétation (op. diss. cot)

                          du Cambodge, territoire délimité dans la région du Temple et ses
                          environs par la ligne de la carte de l’annexe I sur laquelle l’arrêt de la
                          Cour est basé. » (Requête introductive d’instance, p. 36, par. 45.)
                        18. Les deux Parties s’accordent sur ce principe et s’engagent à le res-
                     pecter. Que l’obligation énoncée en 1962 soit ponctuelle ou permanente
                     ne change rien à l’affaire. La contestation relative à l’interprétation de
                     l’arrêt de 1962 porte sur la zone géographique relevant respectivement de
                     la souveraineté thaïlandaise et de la souveraineté cambodgienne, mais
                     non sur les conséquences qui en découlent quant à l’exercice de la souve-
                     raineté sur le territoire ainsi défini. Je ne trouve pas d’opposition sur un
                     point de fait ou de droit qui pourrait constituer une contestation au sens
                     de l’article 60 du Statut. Pour reprendre les termes du juge Anzilotti,
                     cela me paraît exclure « l’existence de toute contestation rentrant dans le
                     cadre de l’article 60 du Statut, tel qu’il a été interprété ci‑dessus, et, en
                     réalité, réduit la divergence entre les deux gouvernements à une question
                     de mots » (Interprétation des arrêts nos 7 et 8 (usine de Chorzów), arrêt
                     no 11, 1927, C.P.J.I. série A no 13 ; opinion dissidente du juge Anzilotti,
                     p. 24‑25).
                        19. Toutefois, je constate avec la Cour qu’il existe une divergence de
                     vues entre les Parties sur le sens et la portée de l’expression « environs
                     situés en territoire cambodgien », utilisée au deuxième paragraphe du dis-
                     positif de l’arrêt de 1962, « et qu’une base suffisante existe pour que la
                     Cour puisse indiquer les mesures conservatoires sollicitées par le Cam-
                     bodge, si les conditions requises à cet effet sont remplies » (paragraphe 32
                     de l’ordonnance).


                                      IV. Mesures conservatoires indiquées

                        20. Mon désaccord principal avec l’ordonnance porte sur le dispositif,
                     et plus précisément sur la principale mesure indiquée, celle qui crée une
                     zone démilitarisée provisoire, dont elle fournit les coordonnées au para-
                     graphe 62 de l’ordonnance, illustrée par le croquis annexé (p. 553).

                        21. Les Parties ont présenté à la Cour un matériel cartographique très
                     limité. La seule carte un peu précise à la disposition de la Cour est celle de
                     l’annexe I, établie en 1907. Malgré ses qualités, cette carte ne constitue
                     pas une référence techniquement fiable et n’indique pas les développe-
                     ments ultérieurs à son établissement, notamment les voies d’accès au
                     temple. Il manque au dossier une élémentaire carte récente d’état‑major
                     avec la position exacte des lieux cités par les Parties, etc. De surcroît, les
                     Parties n’ont fourni aucune indication quant à la nature et aux positions
                     des forces militaires en présence.
                        22. En l’état actuel des informations à notre disposition, il est impru-
                     dent pour la Cour de définir une zone démilitarisée provisoire avec les
                     éléments de renseignement dont elle dispose. Une « stratégie de chambre »,

                     98




6 CIJ1023.indb 192                                                                                     18/06/13 10:38

                     632 	          demande en interprétation (op. diss. cot)

                     ne reposant pas sur des données précises, risque de conduire à l’indication
                     de mesures conservatoires inapplicables sur le terrain.
                        23. La Cour a rejeté la formulation de la demande cambodgienne en
                     considérant celle‑ci comme par trop unilatérale. Elle trace une zone démi-
                     litarisée provisoire qui comprend le territoire contesté et s’étend en même
                     temps sur des portions de territoire relevant incontestablement de la sou-
                     veraineté du Cambodge et de la Thaïlande, respectivement. Mais, pour
                     être équilibrée, la décision de la Cour ne me paraît pas appropriée. Si,
                     comme je le crains, les Parties constataient sur le terrain que la mesure est
                     inapplicable, la situation se détériorerait au lieu de s’apaiser. Une telle
                     indication de mesures conservatoires, loin de préserver les droits de cha-
                     cun, compliquerait l’instance au principal, qui serait consacrée pour
                     bonne part aux accusations mutuelles de non‑respect des mesures indi-
                     quées. Elle risquerait de compromettre l’acceptation par les Parties de la
                     décision de la Cour dans l’instance principale portant sur la définition du
                     périmètre du « voisinage » relevant de la souveraineté du Cambodge.
                        24. Pour ma part, j’aurais souhaité que la Cour s’inspire de l’ordon-
                     nance rendue par la Chambre en 1986 dans l’affaire du Différend fronta‑
                     lier (Burkina Faso/République du Mali). La Chambre avait alors noté :

                             « Considérant que les mesures dont la Chambre envisage l’indica-
                          tion, en vue d’éliminer le risque de toute action future tendant à
                          aggraver ou à étendre le différend, devraient nécessairement inclure
                          le retrait des troupes des deux Parties sur des positions telles qu’il ne
                          se produise plus d’incident fâcheux ; mais que le choix de telles posi-
                          tions requerrait une connaissance du cadre géographique et straté-
                          gique du conflit que la Chambre ne possède pas, et dont en toute
                          probabilité elle ne pourrait disposer sans procéder à une expertise. »
                          (Différend frontalier (Burkina Faso/République du Mali), ordonnance
                          du 10 janvier 1986, C.I.J. Recueil 1986, p. 10‑11, par. 27.)

                        25. Ceci n’est pas à dire que la Cour doit s’abstenir d’indiquer des
                     mesures conservatoires. Le Conseil de sécurité, saisi des incidents armés,
                     a estimé par la déclaration de son président en date du 14 février 2011 que
                     le litige relevait d’un traitement régional. Il a appelé les deux Parties à
                     conclure un cessez‑le‑feu et a exprimé son soutien à l’action entreprise par
                     l’ANASE et la présidence indonésienne de l’organisation régionale afin de
                     ramener la paix dans le secteur des Dangrek. La Cour appuie cet effort et
                     demande aux Parties d’y collaborer activement et sans délai.
                        26. En l’espèce, les deux Parties ont demandé à la présidence indoné-
                     sienne de l’ANASE de déployer des observateurs indonésiens des deux
                     côtés de la frontière concernée, afin d’observer le respect par les Parties de
                     leur engagement d’éviter de nouveaux incidents armés. La réunion infor-
                     melle des ministres des affaires étrangères de l’ANASE du 22 février 2011
                     a salué cet engagement des Parties et a donné mandat à la présidence
                     indonésienne pour mettre en application la décision.

                     99




6 CIJ1023.indb 194                                                                                    18/06/13 10:38

                     633 	         demande en interprétation (op. diss. cot)

                       27. Mais les Parties tardent à convenir des conditions pratiques de
                     mise en œuvre du dispositif et notamment du positionnement des obser-
                     vateurs. La Cour enjoint aux Parties de cesser immédiatement tout acte
                     d’hostilité dans la zone du temple et de convenir, sans délai, de la mise en
                     place des observateurs proposés par la présidence indonésienne. Cette
                     mesure concrète, de nature à apaiser la tension et à écarter le danger d’un
                     dommage irréparable aux personnes et aux biens, résulte du dispositif. J’y
                     souscris pleinement.

                                                                   (Signé) Jean‑Pierre Cot.




                     100




6 CIJ1023.indb 196                                                                                  18/06/13 10:38

